oOo Se YN DR HW BRB WH HB we

Me NM NY MY BP NY NN YB eB ee ew BW ee SW KN
ot DH FE YB NH Fe SG wm AWAD HDR DH BS

Case 2:15-mc-00136-RSL Document 12-1 Filed 09/23/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

NO. 2:15-MC-00136-RSL

Plaintiff, (2:03-CR-00493- 1)
vs. [Prepesed] Order Terminating
Garnishment Proceeding
KENYA AYANA HALL,

Defendant/Judgment Debtor,
and
NORTHWEST JUSTICE PROJECT,

Garnishee.

 

 

 

This matter came before the Court on the United States’ Application to
Terminate Garnishment Proceeding. For the reasons stated in the United
States’ Application, the Court concludes that this Garnishment should be
terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).

IT IS ORDERED that the garnishment is terminated and that Northwest
Justice Project is relieved of further responsibility pursuant to this

garnishment.

//

UNITED STATES ATTORNEY’S OFFICE
700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101
PHONE: 206-553-7970

[PROPESED] ORDER TERMINATING GARNISHMENT PROCEEDING
(USA v. Kenya Ayana Hall and Northwest Justice Project, USDC#: 2:15-MC-00136-
RSL/2:03-CR-00493RSL) - 1

 
uo fe INA BD A KR BD YP =

YY NHN NY NY NH HD DH YPN Be Be me me Se ewe em oe ue
ao ND Mh FF YW NY KF DO wm HI KO Hh B&B WY YY S&F CS

 

Case 2:15-mc-00136-RSL Document 12-1 Filed 09/23/19 Page 2 of 2

DATED this 2 soy of Soph : , 2019.

JUDGE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

Presented by:

s/ Kyle A. Forsyth
KYLE A. FORSYTH, WSBA # 34609
Assistant United States Attorney

UNITED STATES ATTORNEY’S OFFICE
[PROPOSED] ORDER TERMINATING GARNISHMENT PROCEEDING 700 STEWART STREET, SUITE 5220

(USA v. Kenya Ayana Hall and Northwest Justice Project, USDC#: 2:15-MC-00136- SEATTLE, WA 98101
RSL/2:03-CR-00493RSL) - 2 PHONE: 206-553-7970

 
